Citation Nr: 0014032	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) original 
disability rating for service-connected hemorrhoids.

2.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
North Little Rock, Arkansas, which, inter alia, denied a 
claim by the veteran seeking entitlement to service 
connection for glaucoma.  In that decision, the RO granted 
entitlement to service connection for hemorrhoids, assigning 
a noncompensable (0 percent) disability rating.

The issue of entitlement to service connection for glaucoma 
is addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The evidence of record shows that the veteran's 
hemorrhoid disability is status post hemorrhoidectomy with 
recent normal findings; no hemorrhoids are currently shown.  
Subjective complaints consist of occasional incontinence and 
easy irritation.

3.  The evidence of record does not show large or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue, and frequently recurring, nor were such symptoms 
manifested at any time during the pendency of this appeal.


CONCLUSION OF LAW

The criteria for an increased (compensable) original 
disability rating for service-connected hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.114. Diagnostic Code 7336; § 4.115a  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
hemorrhoids and has appealed the initial grant of less-than-
complete benefits.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).  

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided VA examination of his hemorrhoidal 
condition.  He was also provided a personal hearing before a 
local hearing officer at the RO, as well as an opportunity to 
submit any additional evidence in support of his claim.  In 
addition, the RO attempted to obtain all medical evidence 
pertaining to hemorrhoids that he indicated was available.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran had external 
hemorrhoidal tags at the time of his entry into service, 
according to a May 1961 induction medical examination report.  
Outpatient records show no treatment for hemorrhoids during 
service.  The veteran's May 1965 separation medical 
examination report also notes that he had external 
hemorrhoids.

Subsequent to service, an April 1975 private physical 
examination report shows that the veteran had a rather large 
hemorrhoidal tag at the base of the anus.

Private medical records from February 1987 show that the 
veteran had a long history of rectal pain and protrusion with 
bowel movements.  Physical examination revealed internal and 
external hemorrhoids; he also had condyloma.  He underwent 
surgical hemorrhoidectomy at that time.  Follow-up physician 
notes from March and April 1987 show that he was doing well 
and his bowels were moving nicely.  He had one tiny skin tag 
remaining, but it did not bother him.  A May 1989 note shows 
that the veteran had an annual examination and that he had no 
bleeding or change in bowel habit.  Rectal examination was 
negative.  Proctosigmoidoscopy was entirely normal.

A July 1997 private radiology report shows that the veteran 
underwent barium enema of the colon.  Findings revealed a 
large amount of stool, no constricting lesions, and a few 
small diverticuli.  Polyps would be impossible to exclude due 
to the large amount of stool.  Impression was residuals stool 
in colon and one or two small diverticuli in an otherwise 
negative air contrast barium enema.

A September 1997 VA examination report indicates, as medical 
history provided by the veteran, that he had had no 
significant problems with hemorrhoids since his 1987 surgery.  
He reported some occasional, very small amounts of red blood 
when he was constipated and occasional incontinence with some 
soiling when passing flatus.  Physical examination revealed a 
normal-appearing peri-anal area with no evidence of 
excoriation.  Sphincter tone was good.  There were no noted 
masses.  No internal hemorrhoids were detected.  The veteran 
asserted that he was easily irritated about the anal area 
since his hemorrhoidectomy.  Impression was status post-
operative hemorrhoidectomy with normal findings.  There were 
claimed episodes of fecal incontinence at rare intervals.  
There was no evidence of anemia.

The veteran testified at a personal hearing at the RO in 
August 1998.  During the hearing, he stated that a recent 
sigmoidoscopy revealed that he had internal hemorrhoids with 
occasional bleeding.  He also reported having occasional 
episodes of soiling during flatus due to a lack of control 
over his sphincter muscles.  Frequency was approximately 2 to 
3 times per week.  The hearing officer stated that he would 
provide the veteran with 60 days to submit a copy of the 
recent sigmoidoscopy and any other recent medical evidence.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4  (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995); Madden v. Gober, 
125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) (holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence).  The Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175  (1991).  It must determine whether the 
evidence is in support of the claim or is in equal balance, 
Alemany v. Brown, 9 Vet. App. 518, 519  (1996), or, 
alternatively, whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55  
(1990).

Disability involving hemorrhoids is specifically addressed in 
Diagnostic Code (DC) 7336.  That code states that a 
hemorrhoid condition involving mild or moderate hemorrhoids 
warrants a noncompensable rating.  A 10 percent rating is 
warranted for large or thrombotic hemorrhoids that are 
irreducible, with excessive redundant tissue, and frequently 
recurring.  38 C.F.R. § 4.114, DC 7336  (1999).  In this 
case, there is no competent evidence that the veteran 
currently has hemorrhoids warranting a 10 percent disability 
evaluation.  The 1997 VA examination report shows that no 
hemorrhoids were detected, and the private medical records, 
including a 1997 barium enema report, do not note any 
hemorrhoids.

The veteran recently asserted that he had internal 
hemorrhoids, which were revealed during a recent 
sigmoidoscopy.  He was provided ample opportunity to submit 
the report of that sigmoidoscopy and any other evidence in 
support of his claim.  No evidence showing that he had 
hemorrhoids was submitted.  Even if such evidence was 
submitted, it would have to show that the hemorrhoids were 
large or thrombotic, irreducible, with excessive redundant 
tissue, and frequently recurring.  38 C.F.R. § 4.114, DC 7336  
(1999).  Overall, there is no basis in the record for 
granting his claim for an increased disability rating.  

It is noteworthy that the veteran testified that he had 
occasional problems with incontinence, involving soiling 
during flatus.  The Board initially finds no competent 
evidence that this symptom is a manifestation of his service-
connected hemorrhoids.  The veteran stated that the condition 
was a result of his hemorrhoidectomy, but he is not competent 
to render a medical opinion as to the etiology of a medical 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492  (1992) 
(holding that lay persons are not competent to offer medical 
opinions); Grottveit v. Brown,  5 Vet. App. 91, 92-93 (1993).  
In any event, there is no indication that any alleged soiling 
condition requires that he wear absorbent materials which 
must be changed up to 2 times per day.  Hence, even if he 
were rated based on voiding dysfunction, an increased 
disability rating would not be warranted.  See 38 C.F.R. 
§ 4.115a  (1999).

Overall, the Board finds no diagnostic code under the Rating 
Schedule that entitles the veteran to a compensable 
disability rating for his service-connected hemorrhoid 
condition.  The preponderance of the evidence is against his 
claim.  The evidence regarding this issue is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required under the provisions of 38 U.S.C.A. 
§ 5107(b)  (West 1991).

The Board notes that the veteran appealed an initial 
disability rating assignment.  This necessitates that the 
Board consider not only whether he is currently entitled to 
an increased disability rating, but also whether or not he 
was entitled to an increased disability rating at any time 
since the effective date of the initial grant of service 
connection, even if only temporarily.  Fenderson v. West, 12 
Vet. App. 119, 126  (1999) (separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings) (citations omitted); 
see 38 C.F.R. §§ 3.400, 3.500  (1999).  Here, the Board finds 
no evidence that the veteran's service-connected hemorrhoids 
warranted a compensable disability rating at any time during 
the pendency of this appeal, even if only temporarily.  No 
evidence, including no medical records, show that he had 
large or thrombotic hemorrhoids that were irreducible, with 
excessive redundant tissue, and frequently recurring.  Hence, 
the Board finds that the  evidence does not support an 
increased disability rating, even if temporarily.  His 
disability is not entitled to a "staged rating."  
Fenderson, 12 Vet. App. at 126.

In light of the above, the Board must deny his claim.


ORDER

An increased original disability rating for service-connected 
hemorrhoids is denied.


REMAND

The veteran has also claimed entitlement to service 
connection for glaucoma.  He alleges that the condition was 
diagnosed in service and that he currently has it.

After careful review of the claims file, the Board concludes 
that appellate review of the claim is not yet warranted.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

However, regardless of whether a claim is found to be well 
grounded or not, and prior to that determination, the VA has 
a duty to notify the veteran of the evidence necessary to 
complete his or her claim, if that claim is incomplete.  
38 U.S.C.A. § 5103(a)  (West 1991).  The United States Court 
of Appeals for Veterans Claims (formerly Court of Veterans' 
Appeals) has held that the duty to inform includes advising 
the veteran that evidence, the existence of which the VA has 
notice and which may make a claim plausible, was needed to 
complete his claim.  Robinette v, Brown, 8 Vet. App. 69, 80  
(1995); see also Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under § 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained); Epps v. Brown, 9 Vet. App. 341 (1996) 
(§ 5103(a) duty attaches in cases where the record references 
other known and existing evidence that might pertain to the 
claim under consideration).

In this case, the Board finds that the RO did not satisfy its 
duty to inform the veteran of evidence necessary to complete 
his claim.

Specifically, the Board finds that, in his May 1997 
application for service-connected compensation, the veteran 
indicated past medical treatment for glaucoma by Billy M. 
Chandler, MD, of North Little Rock, Arkansas, and J. Mayne 
Parker, MD, of Little Rock, Arkansas.  In response, the RO 
requested from Dr. Chandler and Dr. Parker, any and all 
medical records pertaining to treatment of the veteran's 
glaucoma.  It notified the veteran of its requests.  However, 
no response was received from either of the physicians and no 
letter was sent to the veteran notifying him that the RO's 
attempt to obtain said records was unsuccessful and that he 
should provide such records if available.  While records from 
Dr. Parker were later received, these are only dated in July 
and November 1997, whereas the veteran had indicated 
treatment from him "since 1986."

In a September 1997 letter, the veteran asserted that his 
glaucoma was treated at the VA Ophthalmology Clinic on 
Roosevelt Road in Little Rock, Arkansas.  However, the Board 
finds that no such records are in the claims file and, 
apparently, no attempt was made to obtain them.  VA has a 
duty to attempt to obtain such records, even prior to 
determining whether a claim is well grounded.  38 C.F.R. 
§ 3.103  (1999); see VBA Letter 20-99-60  (August 30, 1999) 
(stating that VA medical records are to be requested in all 
cases).

Finally, during his August 1998 personal hearing, the veteran 
testified to treatment by a J. Henry Thomas at Little Rock 
Ophthalmology Associates.  He should be provided the 
opportunity to submit all relevant records of such treatment.

Overall, the Board finds that VA's duty to inform the veteran 
pursuant § 5103(a) and its duty to obtain VA records have not 
been satisfied.

The Board makes no finding as to whether the veteran has 
presented a well grounded claim, invoking a duty to assist 
with evidence in support of his claim pursuant to 38 U.S.C.A. 
§ 5107(a)  (West 1991).

Accordingly, further appellate consideration will be deferred 
and the case in hereby REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
inform him that its attempt to obtain 
medical records pertaining to glaucoma 
from Billy M. Chandler, MD, of North 
Little Rock, Arkansas, and J. Mayne 
Parker, MD, of Little Rock, Arkansas, was 
unsuccessful, and that he should provide 
VA with such records if he is able and so 
chooses.  He should also provide any and 
all treatment records from J. Henry 
Thomas at Little Rock Ophthalmology 
Associates.  He should be provided 
adequate time to respond and to submit 
such records.  Copies of all 
correspondences made and records obtained 
should be added to the claims folder.

2.  The RO should also attempt to obtain 
any and all records pertaining to the 
veteran from the VA Ophthalmology Clinic 
on Roosevelt Road in Little Rock, 
Arkansas.  Copies of all correspondences 
made and records obtained should be added 
to the claims folder.

3.  After the above development has been 
completed, the RO should review its 
decision denying entitlement to service 
connection for glaucoma, to determine if 
any change is warranted.

4.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



